Citation Nr: 0500559	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  02-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a back 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and D.L.M.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Although the RO adjudicated the issue of entitlement to 
service connection for a back disorder on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page concerning 
this matter as whether new and material evidence has been 
submitted to reopen the claim for service connection.

The Board also notes that in March 2003 the veteran submitted 
a claim for entitlement to service connection for diabetes 
mellitus.  The Board finds this matter is inextricably 
intertwined with the issue of entitlement to nonservice-
connected disability pension benefits on appeal; therefore, 
the issue of entitlement to nonservice-connected pension must 
be remanded for additional development.  Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

The issues of entitlement to service connection for PTSD and 
entitlement to nonservice-connected disability pension 
benefits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has sufficiently notified the veteran of the 
information and evidence necessary to substantiate his claim.

2.  In an October 1993 rating decision the RO denied 
entitlement to service connection for a back disorder, based 
upon a finding that the evidence did not demonstrate a 
chronic back disorder had been incurred as a result of an 
injury during active service.

3.  Evidence added to the record since the October 1993 
rating decision is cumulative or redundant of the evidence 
previously considered and thus does not bear directly and 
substantially upon the specific matters under consideration; 
the new evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and a claim 
of entitlement to service connection for a back disorder may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have now been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A review of the 
record shows the appellant was notified of the VCAA including 
as it applied to new and material evidence claims by 
correspondence dated in March 2003 and by actual notice of 
the provisions of 38 C.F.R. § 3.159(b) in the July 2002 
statement of the case.  

The regulations implementing the VCAA also include a new 
definition of new and material evidence under 38 C.F.R. 
§ 3.156; however, that revision applies only to petitions to 
reopen filed on or after August 29, 2001.  It does not apply 
in the instant case.  A review of the record shows the 
veteran submitted his request to reopen the claim in November 
1998.

New and Material Evidence Claim

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

In an October 1993 rating decision the RO denied the 
veteran's claim for entitlement to service connection for a 
back disorder.  The determination was essentially based upon 
a finding that the evidence did not demonstrate a chronic 
back disorder had been incurred as a result of an injury 
during active service.  The veteran did not appeal that 
determination and it has become final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2004).

The evidence of record at the time of that decision included 
service medical records demonstrating a normal clinical 
evaluation of the veteran's spine upon separation examination 
in September 1968.  The veteran also denied any history of 
recurrent back pain at that time.  A July 1993 VA examination 
report also noted the veteran reported he had incurred back 
injuries in a post-service motor vehicle accident in the mid 
1970's.  He also stated that in 1975 he was denied employment 
as a result of his back injuries.  

The evidence received in support of the application to reopen 
includes VA treatment reports indicating diagnoses of chronic 
low back pain without opinion as to etiology.  The reports 
note, however, that his obesity contributed to his back pain.  
In statements and personal hearing testimony the veteran 
reiterated his claim that his back disorder was incurred as a 
result of an injury sustained when he was blown off a truck 
that ran over a mine in Vietnam.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the October 
1993 rating decision is either cumulative or redundant of the 
evidence previously considered.  Thus, while many of the 
statements and documents were created subsequent to that 
determination, they are not "new" because they are 
cumulative of the evidence previously considered.  No "new" 
evidence to the effect that the veteran's chronic back 
disorder was incurred as a result of an injury during active 
service has been submitted.  

As the information provided in support of the application to 
reopen a claim for entitlement to VA benefits does not 
include new evidence which bears directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, it is not "new and 
material," and the application to reopen the claim must be 
denied.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for a back disorder is denied.




REMAND

As noted above, there has been a significant recent change in 
VA law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and the implementing regulations apply in the 
instant case.  A review of the record shows the veteran was 
notified of the VCAA by correspondence dated in March 2003, 
but that he was not notified as to how these provisions 
applied to his diabetes mellitus claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

VA regulations also provide that service connection for PTSD 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2003).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the DSM-IV as the governing 
criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

In this case, the veteran contends he had PTSD as a result of 
events during service in Vietnam including having been blown 
off a truck when the vehicle ran over a mine and four fellow 
servicemen were killed.  He has stated this event occurred in 
May 1967.  A March 2001 service department report noted 
records did not verify that the veteran's unit sustained any 
casualties in May 1967, but that records show the unit had 
its first casualties due to armed conflict on October 13, 
1967.  The Board finds this is a verified stressor event, 
albeit not one originally identified by the veteran, and that 
further development is required prior to appellate review.  
The Board also finds the March 2001 service department 
correspondence indicates additional information as to these 
matters may be obtained by requesting Morning Reports for the 
veteran's unit for the period of time at issue.

The Board further finds that documents of record show the 
veteran is receiving Social Security Administration (SSA) 
disability benefits.  Any pertinent evidence associated with 
his SSA disability claim must be obtained to assist the 
veteran in supporting his claims.  Therefore, these matters 
must be remanded for further development.

Accordingly, this case is REMANDED for the following:  

1.  As the claim concerning entitlement 
to service connection for diabetes 
mellitus is deemed to be "inextricably 
intertwined" with an issue on appeal, 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
satisfied as to the issue of entitlement 
to service connection for diabetes 
mellitus.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claim.  

2.  Thereafter, adjudicate the issue of 
entitlement to service connection for 
diabetes mellitus.  The veteran and his 
representative should be notified of any 
decision and of his appellate rights.  If 
a timely notice of disagreement is filed, 
the veteran should be furnished a 
statement of the case and provided the 
requisite period of time for a response.

3.  Obtain for the record copies of any 
available records associated with the 
veteran's claim for SSA disability 
benefits.  

4.  Request Morning Reports for the 
veteran's unit, the 647th Quartermaster 
Company, for the month of May 1967 from 
the Director, The National Archives and 
Records Administration (NARA), ATTN: 
NCPMR-O), 9700 Page Boulevard, Saint 
Louis, MO 63132.

5.  Attempt to verify the veteran's 
claimed stressor events and make specific 
determinations, based on the complete 
record, as to which specific stressor 
events (in addition to the reported unit 
casualties on October 13, 1967) have been 
verified.  In reaching these 
determinations, address any credibility 
questions raised by the record.

6.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether it is as likely as not he 
has PTSD (under DSM-IV criteria) related 
to any verified event in service.  The 
claims folder must be available to, and 
be reviewed by, the examiner.  The 
examiner should reconcile any opinions 
given with the evidence of record and 
provide a complete rationale.

7.  After completion of the above and any 
additional development deemed necessary, 
review the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


